Citation Nr: 1335434	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-40 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lower lumbar muscle strain.

2.  Entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2010, a statement of the case was issued the same month, and a substantive appeal was received in October 2010.  In April 2012, the Veteran testified at a Travel Board hearing before the undersigned.

The issue of entitlement to service connection for radiculopathy of the upper extremities has been raised by the record (see April 2012 transcript, pages 3-5), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an April 2012 writing, the Veteran withdrew the appeal of the issue of entitlement to a rating in excess of 40 percent for lower lumbar muscle strain; there are no questions of fact or law remaining before the Board in this matter. 

2.  The Veteran suffers from radiculopathy of the right lower extremity associated with his service-connected lower lumbar muscle strain.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's claim for entitlement to a rating in excess of 40 percent for lower lumbar muscle strain, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 38 U.S.C.A. § 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lower Lumbar Muscle Strain

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to a rating in excess of 40 percent for lower lumbar muscle strain, the Veteran withdrew his appeal of this matter in a writing received in April 2012.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to a rating in excess of 40 percent for lower lumbar muscle strain is dismissed.


Radiculopathy of the Right Lower Extremity

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service connection has been established for lower lumbar muscle strain.  During the course of this appeal, the RO granted service connection for radiculopathy of the left lower extremity as associated with the low back disability.  However, service connection was not established for right lower extremity radiculopathy.  The Veteran's representative forcefully argues that the January 2011 VA examination which led the RO to grant service connection for the left lower extremity radiculopathy offers no clue as to why service connection was not granted for the right lower extremity.  The Board agrees.  The Veteran complained of both lower extremities at that examination.  Moreover, VA outpatient treatment reports dated that same month include diagnoses of radicular symptoms lower limbs, lumbar radiculopathy and bilateral lumbar radiculitis.  The January 2011 VA examiner simply did not address the right lower extremity, but no reason was furnished.  Perhaps it was simply an oversight.  The Board has considered whether a remand for clarification is appropriate, but the record as it now stands shows an equipoise of the positive and the negative evidence.  As such, service connection for right lower extremity radiculopathy is warranted.  38 U.S.C.A.§ 5107(b).  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

The appeal on the issue of entitlement to a rating in excess of 40 percent for lower lumbar muscle strain is dismissed.

Service connection for radiculopathy of the right lower extremity is warranted.  To this extent, the appeal is granted. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


